Exhibit COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the ratio of earnings to fixed charges for Thomson Reuters Corporation for the period presented.For purposes of reporting with the US Securities and Exchange Commission, Thomson Reuters PLC is a successor issuer to Reuters Group PLC (Reuters). Thomson Reuters has two parent companies — Thomson Reuters Corporation and Thomson Reuters PLC — and their respective subsidiaries operate as a unified group under a dual listed company structure. Accordingly, standalone Thomson Reuters PLC information, which excludes the results of Thomson Reuters Corporation, is not indicative of the financial position, results of operations or cash flows of Thomson Reuters as a whole and does not provide meaningful information for investors.Thomson Reuters primary financial statements are the consolidated financial statements of Thomson Reuters Corporation, which account for Thomson Reuters PLC as a subsidiary. Accordingly, the computation below is based on Thomson Reuters Corporation consolidated financial statements as at and for the year ended December 31, 2008, which include the results of Reuters from April 17, 2008, the date Reuters was acquired by The Thomson Corporation (renamed Thomson Reuters Corporation as of that date). We have not made any pro forma adjustments to reflect Reuters results from the beginning of the period presented as Thomson Reuters Corporation was not required to prepare consolidated pro forma financial statements as at and for the year ended December 31, 2008.We computed the ratio of earnings to fixed charges by dividing the amount of total earnings by the amount of total fixed charges. (U.S. dollars in millions, except ratio) Yearended December 31, 2008 Earnings: Earnings from continuing operations (1) 1,405 Add back: Income taxes 351 Tradeweb ownership interests, net of tax 17 Earnings from continuing operations before income taxes and minority interests 1,773 Add: Fixed charges 488 Dividends from equity affiliates 2 Less: Preference shares dividend requirement (6 ) Tradeweb ownership interests before income taxes included above (28 ) Earnings, as adjusted 2,229 Fixed Charges: Interest expense 388 Estimated interest component of rental expense 94 Preference shares dividend requirement 6 Fixed charges, total 488 Ratio of earnings to fixed charges 4.57 (1) Amount as reported in Thomson Reuters Corporation audited consolidated statement of earnings for the year ended December 31, 2008. The following table sets forth the ratio of earnings to fixed charges for Reuters for the periods presented. The information below was derived from audited financial statements previously filed by Reuters with the SEC. We computed the ratios of earnings to fixed charges by dividing the amount of total earnings by the amount of total fixed charges. Year Ended December31, (in millions of British pounds sterling, except for ratios) 2007 IFRS 2006 IFRS 2005 IFRS 2004 IFRS Earnings Earnings from continuing operations before income taxes £ 281 £ 320 £ 237 £ 389 Fixed charges 70 57 59 68 Total £ 351 £ 377 £ 296 £ 457 Fixed Charges Interest expense £ 46 £ 32 £ 28 £ 27 Estimated interest component of rental expense 24 25 31 41 Total £ 70 £ 57 £ 59 £ 68 Ratio of Earnings to Fixed Charges 5.01 x 6.61 x 5.02 x 6.72 x The ratios above for 2005, 2006 and 2007 reflect Reuters adoption of IAS 39 in The following table sets forth the ratio of earnings to fixed charges for Reuters Group PLC for the applicable periods under US GAAP. Year Ended December31, (in millions of British pounds sterling, except for ratios) 2006 US GAAP 2005 US GAAP 2004 US GAAP Earnings Earnings (loss) from continuing operations before income taxes £ 350 £ 162 £ 519 Fixed charges 57 59 68 Total £ 407 £ 221 £ 587 Fixed Charges Interest expense £ 32 £ 28 £ 27 Estimated interest component of rental expense 25 31 41 Total £ 57 £ 59 £ 68 Ratio of Earnings to Fixed Charges 7.14 x 3.75 x 8.63 x
